 
 
I 
111th CONGRESS
1st Session
H. R. 4201 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2009 
Mr. Cuellar introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the special rule for contributions of book inventory to public schools. 
 
 
1.Extension of special rule for contributions of book inventory to public schools 
(a)In GeneralClause (iv) of section 170(e)(3)(D) of the Internal Revenue Code of 1986 is amended by striking December 31, 2009 and inserting December 31, 2011.  
(b)Effective DateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2009.  
 
